Citation Nr: 0803832	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  01-00 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for the 
service-connected partial subluxation of the right 
sternoclavicular joint with traumatic arthritis, evaluated as 
20 percent disabling prior to April 14, 2005, and as 
40 percent disabling since that date.  

2.  Entitlement to an increased disability rating on an 
extra-schedular basis for the service-connected partial 
subluxation of the right sternoclavicular joint with 
traumatic arthritis, evaluated as 20 percent disabling prior 
to April 14, 2005, and as 40 percent disabling since that 
date.  

3.  Entitlement to service connection for a left shoulder 
disability, asserted to be secondary to the service-connected 
partial subluxation of the right sternoclavicular joint with 
traumatic arthritis.  

4.  Entitlement to service connection for hypertension, on a 
direct basis and as secondary to the service-connected 
partial subluxation of the right sternoclavicular joint with 
traumatic arthritis.  

5.  Entitlement to service connection for chronic low back 
pain, on direct and secondary bases.  

6.  Entitlement to service connection for multi-level 
spondylosis of the cervical spine with posterior spurring and 
spinal canal stenosis, on a direct basis and as secondary to 
the service-connected partial subluxation of the right 
sternoclavicular joint with traumatic arthritis.  

7.  Entitlement to an initial increased disability rating 
above 10 percent for carpal tunnel syndrome of the left 
wrist.  

8.  Entitlement to an initial increased disability rating 
above 10 percent for carpal tunnel syndrome of the right 
wrist.  

9.  Entitlement to an effective date earlier than April 14, 
2005, for the grant of an increased rating of 40 percent for 
the service-connected partial subluxation of the right 
sternoclavicular joint with traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1977 to February 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating actions of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas.  By a June 2000 decision, the RO denied the issue of 
entitlement to a disability evaluation greater than 
20 percent for the service-connected partial subluxation of 
the right sternoclavicular joint with traumatic arthritis.  
By an October 2002 determination, the RO granted service 
connection for carpal tunnel syndrome of the left wrist and 
for carpal tunnel syndrome of the right wrist, and awarded 
compensable evaluations of 10 percent for each of these 
disabilities.  By a March 2003 decision, the RO denied 
service connection for chronic low back pain and for 
multi-level spondylosis of the cervical spine with posterior 
spurring and spinal canal stenosis.  By a February 2005 
determination, the RO denied service connection for 
hypertension and for a left shoulder disability.  

Following receipt of notification of these rating actions, 
the veteran perfected timely appeals with respect to the 
denial of his increased rating claim for his 
service-connected right shoulder disability, the assignment 
of the 10 percent evaluations for his service-connected 
bilateral carpal tunnel syndrome, and the denial of service 
connection for hypertension, low back, cervical spine, and 
left shoulder disorders.  During the current appeal, and 
specifically by an August 2005 rating action, the RO awarded 
an increased evaluation of 40 percent, effective from 
April 14, 2005, for the service-connected partial subluxation 
of the right sternoclavicular joint with traumatic arthritis.  
After receiving notice of the August 2005 decision, the 
veteran perfected a timely appeal with respect to the issue 
of entitlement to an effective date earlier than April 14, 
2005 for the grant of a 40 percent rating for the 
service-connected right shoulder disability.  

Except for the claim for entitlement to an increased 
disability rating for the service-connected right shoulder 
disability on a schedular basis, all of the other pending 
claims on appeal are addressed in the REMAND portion of the 
decision below and are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Prior to April 14, 2005, the service-connected partial 
subluxation of the right sternoclavicular joint with 
traumatic arthritis was manifested by limitation of flexion 
and limitation of abduction of the right shoulder of no worse 
than 90 degrees and by no ankylosis, fracture, malunion, 
deformity, dislocation, recurrent subluxation, bone or joint 
abnormality, soft tissue swelling, joint effusion, or 
calcification in the right rotator cuff.  

2.  Since April 14, 2005, neither a fibrous union of the 
veteran's right (major) humerus nor unfavorable ankylosis of 
his right (major) scapulohumeral articulation has been shown.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 
20 percent, prior to April 14, 2005, for the 
service-connected partial subluxation of the right 
sternoclavicular joint with traumatic arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5200-5202 & 
Plate I (2007).  

2.  The criteria for a disability rating greater than 
40 percent, since April 14, 2005, for the service-connected 
partial subluxation of the right sternoclavicular joint with 
traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a Diagnostic Codes 5200-
5202 & Plate I (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, March 2003 and October 2003 letters 
informed the veteran of the type of evidence necessary to 
support his increased rating claim for the service-connected 
partial subluxation of his right sternoclavicular joint with 
traumatic arthritis.  These documents also notified the 
veteran that VA would make reasonable efforts to help him 
obtain necessary evidence with regard to this issue but that 
he must provide enough information so that the agency could 
request the relevant records.  In addition, the letters 
informed the veteran of his opportunity to submit "any 
additional information or evidence that . . . [he] want[s] . 
. . [VA] to try to get for . . . [him]," "any other 
evidence that . . . [he] would like to have considered," as 
well as "any additional medical records . . . [that he] 
believe[s] are relevant to establishing . . . [his] claim."  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II) and VAOPGCPREC 1-2004 (February 24, 2004).  
See also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the March 2003 and October 2003 notice 
letters did not address the effective date provision, a 
subsequent letter was sent to the veteran in April 2006 that 
covered this subject.  Additionally, even assuming that this 
corrective notice had not been sent, because the claim for an 
increased is being denied, any error committed with respect 
to Dingess is harmless.  

Finally, with respect to timing, the March 2003, October 
2003, and April 2006 notice letters were all sent subsequent 
to the initial adjudication of this claim in June 2000, and 
hence were not timely.  However, the Board finds that any 
error committed with respect to the timing of the notice was 
subsequently cured when the claim was readjudicated by way of 
January 2004 and September 2005 Supplemental Statements of 
the Case (SSOCs) by the RO before coming to the Board, and 
the veteran was provided a period of time to respond 
following the mailing of the SSOCs.  Consequently, the Board 
does not find that the late notice under the VCAA requires a 
remand to the agency of original jurisdiction.  

Duty to Assist

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met with respect to the 
right shoulder increased rating claim adjudicated in this 
decision.  All relevant treatment records adequately 
identified by the veteran have been obtained and associated 
with his claims folder.  In addition, he has been accorded 
multiple VA examinations of his right shoulder.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the increased rating claim adjudicated in 
this decision.  Under the circumstances of this case, 
additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See, Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (which holds that 
strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case and 
that such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).  Consequently, the Board will proceed to adjudicate 
the issue of entitlement to an increased rating for the 
service-connected partial subluxation of the right 
sternoclavicular joint with traumatic arthritis, based upon 
the evidence currently of record.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Pelegrini II; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

II.  Increased Rating For The Service-Connected Partial 
Subluxation Of The Right Sternoclavicular Joint With 
Traumatic Arthritis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2007).  Initially, by a September 1979 rating action, the RO 
granted service connection, and a 20 percent disability 
evaluation effective from February 1979, for partial 
subluxation of the right sternoclavicular joint with 
traumatic arthritis.  Upon receipt of evidence of improvement 
in this disability (including objective evaluation findings 
of normal range of motion, and no partial subluxation, of the 
veteran's right sternoclavicular joint), the RO, by a 
November 1980 decision, decreased the evaluation for the 
disorder to 10 percent, effective from February 1981.  

Subsequently, by a September 1998 rating action, the RO 
awarded an increased evaluation of 20 percent, effective from 
August 1997, for the service-connected residuals of partial 
subluxation of the right sternoclavicular joint with 
traumatic arthritis.  An October 1997 VA examination had 
demonstrated significant limitation of motion of the 
veteran's right shoulder.  

In February 2000, the veteran filed his current claim for an 
increased rating for his service-connected right shoulder 
disability.  In a June 2000 determination, the RO denied this 
issue.  Following receipt of notification of the decision, 
the veteran perfected a timely appeal with respect to the 
denial of this increased rating claim.  During the current 
appeal, and specifically by an August 2005 rating action, the 
RO awarded an increased evaluation of 40 percent, effective 
from April 14, 2005, for the service-connected residuals of a 
partial subluxation of the right sternoclavicular joint with 
traumatic arthritis.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2007).  

In the present case, the RO has evaluated the 
service-connected residuals of a partial subluxation of the 
veteran's right sternoclavicular joint with traumatic 
arthritis based on impairment resulting from traumatic 
arthritis.  According to the relevant diagnostic code, 
arthritis which is due to trauma and which is substantiated 
by X-ray findings will be rated as degenerative arthritis.  
Thus, limitation of motion of the affected part(s) must be 
considered.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2007).  

The pertinent diagnostic code stipulates that a 20 percent 
disability rating will be awarded upon evidence of limitation 
of motion of the major arm at the shoulder level.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2007).  The next higher 
evaluation of 30 percent requires evidence of limitation of 
the major arm to midway between the side and shoulder level.  
Id.  The highest rating allowable pursuant to this diagnostic 
code, 40 percent, necessitates evidence of limitation of 
motion of the major arm to 25 degrees from the side.  Id.  
Normal forward elevation (flexion) and abduction of the 
shoulder each range from zero degrees to 180 degrees, and 
normal external and internal rotation of this joint each 
range from zero degrees to 90 degrees.  38 C.F.R. § 4.71, 
Plate I (2007).  

Although regulations recognize that a part which becomes 
painful on use must be regarded as seriously disabled, see 
38 C.F.R. §§ 4.40 and 4.45, these provisions are qualified by 
specific rating criteria applicable to the case at hand.  As 
the Board has discussed, evaluation of the veteran's 
service-connected right shoulder disability requires 
consideration of any associated limitation of motion of the 
joint.  See 38 C.F.R. § 4.71, Plate II & § 4.71a, Diagnostic 
Codes 5003, 5010, 5201 (2007).  Problems such as pain on use 
must be specifically considered when evaluating the veteran's 
disability.  Specifically, when a Diagnostic Code provides 
for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered, 
and the examinations upon which rating decisions are based 
must adequately portray the extent of the additional 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also 38 C.F.R. 
§ 4.59 (2007).  

Throughout the current appeal, the veteran has asserted that 
his service-connected right shoulder disability is manifested 
by almost constant pain and discomfort as well as limitation 
of motion.  The veteran's lay descriptions are deemed to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  However, the lay descriptions of this 
service-connected disability must be considered in 
conjunction with the clinical evidence of record as well as 
the pertinent rating criteria.  

A.  Prior To April 14, 2005

According to medical records received during the current 
appeal, the veteran received only periodic outpatient 
treatment for complaints of right shoulder pain (requiring 
steroid injections) prior to April 14, 2005.  At a January 
2004 VA outpatient treatment session, the veteran exhibited 
decreased active and passive range of motion of his right 
shoulder due mostly to pain inhibition.  Physical evaluations 
completed at subsequent VA outpatient treatment sessions in 
November and December 2004, however, reflected increasing 
range of motion of the veteran's right shoulder.  

In addition, the veteran exhibited 70 degrees of flexion, and 
86 degrees of abduction, of his right shoulder on April 8, 
2005, as well as "very limited" range of motion of his 
right shoulder due to pain on April 12, 2005.  Significantly, 
however, the overwhelming majority of physical examinations 
conducted before April 14, 2005 reflect flexion and abduction 
of the veteran's right shoulder each ranging between 
90 degrees and 120 degrees.  Clearly, therefore, a rating 
greater than 20 percent for the veteran's service-connected 
right shoulder disability prior to April 14, 2005, based upon 
impairment resulting from limitation of motion of the joint, 
is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2007) (which requires evidence of limitation of 
motion of the major arm to midway between the side and the 
shoulder level for the assignment of a 30 percent rating).  

Prior to April 14, 2005, it is noted that the veteran 
consistently described chronic pain, weakness, instability, 
and a lack of endurance in his right shoulder.  At a May 2002 
VA examination in particular, he explained that flare-ups of 
his right shoulder pathology were not so much a problem as 
were the unremitting symptomatology associated with this 
joint which resulted in an inability to lift 100 pounds 
routinely or sleep on his right shoulder.  Physical 
examinations conducted prior to April 14, 2005, showed some 
tenderness, some discomfort with resistance, pain at the 
limits of the ranges of motion, weakness, and lack of 
endurance after repetitive use and during flare-ups and 
resistance.  The May 2002 VA examiner specifically concluded 
that the major functional impact of the veteran's right 
shoulder disability "appears to be pain followed by weakness 
. . . [and] easy fatigue on repetition."  

Significantly, however, the physical examinations conducted 
prior to April 14, 2005, also reflected no swelling, 
effusion, or gait or functional limitations on standing and 
walking.  Furthermore, the overwhelming majority of physical 
examinations conducted during that time period demonstrated 
limitation of flexion and abduction of the veteran's right 
shoulder ranging from 90 degrees to 120 degrees.  As such, 
the Board concludes that the 20 percent rating currently 
assigned to the service-connected residuals of a partial 
subluxation of the veteran's right sternoclavicular joint 
with traumatic arthritis prior to April 14, 2005, adequately 
portrays the functional impairment for this time period, 
including the additional loss of range of motion caused by 
pain and weakness that were experienced as a consequence of 
use of the right shoulder.  See DeLuca, 8 Vet. App. at 
204-207; see also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5201 (2007).  

Moreover, magnetic resonance imaging completed in December 
1998 showed a partial tear (tendonitis) of the distal 
supraspinatus tendon as well as mild subchondral cyst 
formation in the region of the supraspinatus tendinous 
insertion.  However, subsequent radiographic films taken 
prior to April 14, 2005, showed a possible old healed 
fracture deformity of the sternal end of the right clavicle, 
a normal humerus, and a normal right shoulder (with no 
fracture, dislocation, bone or joint abnormality, soft tissue 
swelling, joint effusion, or calcification in the right 
rotator cuff).  In fact, at the May 2002 VA examination, the 
veteran denied experiencing any episodes of dislocation or 
recurrent subluxation of his right shoulder, and the physical 
evaluation completed at that time demonstrated no ankylosis 
of that joint.  

Clearly, therefore, favorable ankylosis of the scapulohumeral 
articulation with abduction to 60 degrees (and the ability to 
reach the mouth and head), recurrent dislocation of the 
humerus at the scapulohumeral joint with frequent episodes 
and guarding of all arm movements, and malunion of the 
humerus with marked deformity have not been shown.  As such, 
the next higher evaluation of 30 percent for the veteran's 
service-connected right shoulder disability may not be 
awarded.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 
(2007).  

Of particular significance in the present case is the fact 
that, despite the veteran's complaints of almost constant 
pain, weakness, instability, limitation of motion, and a lack 
of endurance in his right shoulder, the multiple examinations 
that were conducted on this joint prior to April 14, 2005, 
found essentially mild findings.  Under these circumstances, 
therefore, a basis upon which to award a disability rating 
greater than the currently assigned evaluation of 20 percent 
prior to April 14, 2005, for the service-connected partial 
subluxation of the right sternoclavicular joint with 
traumatic arthritis has not been presented.  The veteran's 
appeal for an increased schedular rating for this 
service-connected disability prior to April 14, 2005, 
therefore, must be denied.  



B.  Since April 14, 2005

Since April 14, 2005, the service-connected partial 
subluxation of the veteran's right sternoclavicular joint 
with traumatic arthritis has been evaluated as 40 percent 
disabling.  This rating is the highest evaluation that may be 
awarded due to impairment resulting from limitation of motion 
of the arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2007) 
(which stipulates that a 40 percent rating will be assigned 
with evidence of limitation of motion of the major arm to 
25 degrees from the side).  

According to other applicable diagnostic codes, evidence of a 
fibrous union of the major humerus warrants the assignment of 
a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5202 
(2007).  A higher evaluation of 60 percent will be awarded 
with evidence of nonunion of the humerus (a false flail 
joint).  Id.  An 80 percent rating will be granted with 
evidence of loss of the head of the humerus (a flail 
shoulder).  Id.  Additionally, evidence of unfavorable 
ankylosis of the scapulohumeral articulation with abduction 
limited to 25 degrees from the side warrants the assignment 
of a 50 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5200 (2007).  

Pertinent medical records received during the current appeal 
indicate that, since April 14, 2005, the veteran has required 
only periodic outpatient treatment for the service-connected 
partial subluxation of his right sternoclavicular joint with 
traumatic arthritis.  In February 2006, he requested an 
injection into his right shoulder.  

On April 14, 2005, the veteran underwent a VA examination of 
his right shoulder.  At that time, he complained of pain, 
loss of strength and function in the right upper extremity 
with repetitive usage, fatigue and loss of endurance with 
usage of the right arm, and an inability to lift the upper 
extremity in overhead movements or to bear loads normally, 
but denied any episodes of dislocation and recurrent 
subluxation.  The veteran entered the examination room with 
his right arm held close to his body and "drooped a bit" at 
his shoulder without any spontaneous arm swing upon 
ambulation.  He offered his left (minor) arm rather than his 
right (major) arm for handshake.  

Objective evaluation findings included active and passive 
flexion to 30 degrees with complaints of severe pain; active 
and passive abduction to 40 degrees with pain; internal and 
external rotation to 50 degrees; the ability to reach the 
sacroiliac joint with the thumb of the right hand on internal 
rotation with adduction; pain and "giveway" weakness; 
supraspinatus, subacromial space, acromioclavicular joint, 
and right sternoclavicular joint tenderness; and no 
discernible effusion or redness, demonstrable atrophy of the 
muscles, or ankylosis.  X-rays taken of the veteran's right 
shoulder were negative except for mild spurring at the 
posterior margin of the right glenoid process which the 
radiologist believed "may represent post-traumatic, 
post-surgical or mild degenerative change."  The physician 
who conducted the VA examination concluded that these 
radiographic films reflected normal bony and joint space 
structures.  In addition, the examiner diagnosed chronic 
residuals of a remote right shoulder injury, including 
adhesive capsulitis and rotator cuff tendonitis.  

Clearly, these objective evaluation findings do not reflect a 
fibrous union of the veteran's major humerus or unfavorable 
ankylosis of his major scapulohumeral articulation.  
Consequently, an increased rating of 50 percent for the 
service-connected partial subluxation of the veteran's right 
sternoclavicular joint with traumatic arthritis since 
April 14, 2005, may not be awarded.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5200, 5202 (2007).  

The Board acknowledges that, at the April 14, 2005 VA 
examination, the veteran complained of loss of strength and 
function in the right upper extremity with repetitive usage, 
fatigue and loss of endurance with usage of the right arm, 
and an inability to lift the upper extremity in overhead 
movements or to bear loads normally.  In addition, he 
described flare-ups which involve more loss of function and 
more pain that last two to three days per occurrence.  
Objective evaluation findings include severe limitation of 
motion of the veteran's right shoulder with pain, tenderness, 
and weakness.  

Importantly, however, although the veteran described markedly 
limited usage of his right arm at the April 14, 2005, VA 
examination, he also indicated that he is able to carry out 
his duties as a nursing assistant (which include moving and 
bathing patients) except during flare-ups requiring use of 
sick leave.  Furthermore, objective evaluation findings 
include no discernible effusion or redness, demonstrable 
atrophy of the muscles, or ankylosis.  However, a rating 
greater than 40 percent based upon functional loss due to 
pain "on use or due to flare-ups" may not be awarded 
because the 40 percent evaluation is the highest schedular 
rating allowable for limitation of motion of the right 
shoulder joint.  38 C.F.R. § 4.71, Plate I and § 4.71a, 
Diagnostic Code 5201 (2006).  Where a veteran is receiving 
the highest schedular evaluation for limitation of motion of 
the applicable joint, the provisions of 38 C.R.R. §§ 4.40 and 
4.45 are not for application.  See Johnston v. Brown, 10 Vet. 
App. 80, 84-85 (1997).  

C.  Extraschedular Consideration Prior To, And Since, 
April 14, 2005

Finally, it is noted that consideration of whether an 
extraschedular evaluation is warranted for the veteran's 
right shoulder claim is addressed in the remand portion of 
this decision.  

ORDER

An increased disability rating for the service-connected 
partial subluxation of the right sternoclavicular joint with 
traumatic arthritis, evaluated as 20 percent disabling prior 
to April 14, 2005, and as 40 percent disabling since 
April 14, 2005, is denied on schedular basis.  




REMAND

Increased Rating for the Right Shoulder Disability on an 
Extraschedular Basis

During the April 14, 2005 VA examination, the veteran 
reported having to use about five days of sick leave per 
month due to flare-ups of his right shoulder disability.  As 
provided by 38 C.F.R. § 3.321(b)(1), the assignment of an 
extraschedular rating is for consideration where the 
schedular evaluations are found to be inadequate due to such 
factors as marked interference with employment, or frequent 
periods of hospitalization, that render impractical the 
application of the regular schedular standards.  Here, given 
the veteran's report of using about 5 days of sick leave per 
month due to flare-ups of his right shoulder, the Board finds 
that further development is required to determine whether the 
right shoulder condition is causing "marked interference" 
with the veteran's employment.  Taking this amount of 
reported leave per month for the right shoulder could mean 
that the veteran is using as much as 60 days of Sick Leave 
per year.  

In order to obtain further information concerning the impact 
of the right shoulder condition on the veteran's employment, 
a remand is required in order to obtain and associate with 
the claims file his VA chapter 31 vocational rehabilitation 
folder.  Additionally, his employer will need to be contacted 
on remand in order to obtain employee leave records dating 
from February 1999 (one year prior to date of claim for 
increased rating) to the present.  Finally, a Social and 
Industrial Survey will be conducted.  

Service Connection For A Left Shoulder Disability (Asserted 
To Be Secondary To The Service-Connected Right Shoulder 
Disability), Chronic Low Back Pain (On Direct And Secondary 
Bases), And Hypertension And Multi-Level Spondylosis Of The 
Cervical Spine With Posterior Spurring And Spinal Canal 
Stenosis (On Direct Bases And As Secondary To The 
Service-Connected Right Shoulder Disability)

With respect to the direct service connection aspects of 
these disabilities, the Board notes that the service medical 
records reflect blood pressure readings of 140/90 in December 
1977, 130/90 in July 1978, and 122/88 at the February 1979 
separation examination.  Furthermore, at the February 1979 
separation examination, the veteran reported experiencing 
recurrent back pain.  

Post-service medical records indicate that, although the 
veteran had been previously told of his hypertension, he was 
not actually treated for this disorder until July 1988.  In 
addition, X-rays of  the veteran's cervical spine and MRI 
completed in May and July 1997 showed cervical spondylosis 
with mild impingement of the spinal cord at the C3-C4 and 
C4-C5 levels.  The pertinent impression provided upon review 
the following month was multi-level cervical spine 
spondylosis and herniated nucleus pulposus.  Further, X-rays 
taken of the veteran's lumbar and cervical spine in October 
1997 showed degenerative changes in the L1-L2 level and from 
the C3-C4 through C6-C7 levels.  Subsequent medical records 
reflect continued treatment for and evaluation of these 
disabilities, as well as severe cervical spinal canal 
stenosis, neural foraminal cervical stenosis, cervical 
radiculopathy, and chronic low back pain.  

Significantly, however, the veteran has not been afforded VA 
examinations of these claimed disabilities.  In view of the 
pertinent in-service and post-service symptomatology, 
including the possibility of a relationship between the two, 
VA examinations are warranted in order to determine the 
nature, extent, and etiology of the hypertension, lumbar, and 
cervical spine disorders.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007).  

With regard to the secondary service connection aspect of 
these claims, the Board notes that, in March and April 1990, 
the veteran was treated for "essential hypertension versus 
secondary hypertension, [which was] likely exacerbated by 
alcohol and tobacco versus nonsteroidal anti-inflammatory 
drug use."  Additional VA medical records indicate that the 
veteran takes nonsteroidal anti-inflammatory drugs (NSAIDs) 
for his right shoulder pain.  Consequently, the relevant VA 
examination conducted on remand will need to include a 
request for an opinion from the examiner regarding the effect 
of the veteran's service-connected right shoulder disability 
(including the medication taken for his right shoulder pain) 
on his blood pressure.  

Furthermore, VA medical records indicate that, in 1999, the 
veteran fell onto his left shoulder during a struggle with a 
patient.  In August 1999, an impression of likely impingement 
syndrome of the left shoulder was given.  In August 2004, the 
veteran was treated for tendonitis of his left shoulder.  
Subsequent medical records reflect continued medical care 
received for left shoulder pain.  

Despite the evidence indicating that the veteran's left 
shoulder problems may be the result of a post-service injury, 
he has contended, throughout the current appeal, that his 
left shoulder disability is, at least in part, the result of 
overcompensation due to his service-connected right shoulder 
disorder.  See, e.g, hearing transcript (T.) at 10-13.  
However, the veteran has not been afforded a VA examination 
of his left shoulder.  Consequently, the Board concludes that 
a remand of the veteran's left shoulder claim is necessary to 
conduct an examination that includes a request for an opinion 
concerning the etiology of the left shoulder condition.  

In this regard, the Board observes that, during the current 
appeal, the regulation pertinent to secondary service 
connection claims changed.  Initially, the relevant 
regulation stated that a disability that is proximately due 
to, or the result of, a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310(a) (prior to 
October 10, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (which holds that, when aggravation of a disease 
or injury for which service connection has not been granted 
is proximately due to, or is the result of, a service-
connected condition, the veteran shall be compensated for the 
degree of disability, and no more, over and above the degree 
of disability existing prior to the aggravation).  

Effective October 10, 2006, a new paragraph was added to 
38 C.F.R. § 3.310 and reads, 

Any increase in severity of a 
nonservice-connected disease or injury 
that is proximately due to or the result 
of a service-connected disease or injury, 
and not due to the natural progress of 
the nonservice-connected disease, will be 
service-connected.  However, VA will not 
concede that a nonservice-connected 
disease or injury was aggravated by a 
service-connected disease or injury 
unless the baseline level of severity of 
the nonservice-connected disease or 
injury is established by medical evidence 
created before the onset of aggravation 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level 
of severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 C.F.R. part 4) 
and determine the extent of aggravation 
by deducting the baseline level of 
severity, as well as any increase in 
severity due to the natural progress of 
the disease, from the current level.  

38 C.F.R. § 3.310(b) (effective October 10, 2006).  A 
complete and thorough review of the claims folder indicates 
that, prior to this Remand, the veteran has not been notified 
of this change to the 38 C.F.R. § 3.310.  Furthermore, the 
agency of original jurisdiction has not considered this 
amended regulation in the adjudication of the veteran's 
secondary service connection claims.  

Initial Disability Ratings Greater Than 10 Percent For Each 
Of The Service-Connected Carpal Tunnel Syndrome Of The Left 
Wrist And The Service-Connected Carpal Tunnel Syndrome Of The 
Right Wrist

Throughout the current appeal, the veteran has asserted that 
his service-connected left carpal tunnel syndrome and his 
service-connected right carpal tunnel syndrome are more 
severe than the 10 percent evaluations currently assigned for 
each of these conditions.  Specifically, he describes 
tingling and numbness in both of his hands as well as a 
decreased gripping ability.  See, e.g., T. at 7-8.  

In August 2000, the veteran underwent an electromyography 
(EMG) and nerve conduction velocity (NCV) testing which 
provided findings of moderate bilateral carpal tunnel 
syndrome.  Subsequently, in April 2005, the veteran underwent 
a VA peripheral nerves examination at which time he continued 
to complain of aching pain in both volar wrist (which was 
accentuated with repetitive and load-bearing activities), 
numbness and tingling in his fingers, and problems 
maintaining a grasp of objects.  The examination demonstrated 
subjective diminution in sensation along the right forearm 
into the entire hand and along the ulnar distribution on the 
left side, no thenar muscle wasting atrophy or clearcut 
weakness, and equivocal Tinels sign bilaterally with abnormal 
sensation in the ulnar distribution rather than the median 
nerve distribution.  The examiner diagnosed bilateral carpal 
tunnel and recommended that the veteran undergo reassessment 
by EMG/NCV studies to evaluate any increase, or decrease, in 
the progression of this disability.  

Further review of the claims folder indicates that, in May 
2005 and December 2005, the veteran sought outpatient 
treatment for complaints of numbness and tingling sensations 
in both of his hands.  Significantly, however, the claims 
folder contains no evidence that the veteran underwent the 
EMG/NCV studies that were recommended by the April 2005 VA 
examiner.  The Board concludes, therefore, that a remand of 
the veteran's claims for increased ratings for his 
service-connected bilateral carpal tunnel syndrome is 
necessary to afford him the opportunity to undergo this 
recommended testing.  

Effective Date Earlier Than April 14, 2005, For The Grant Of 
An Increased Rating Of 40 Percent For The Service-Connected 
Partial Subluxation Of The Right Sternoclavicular Joint With 
Traumatic Arthritis

While the claim for entitlement to an increased disability 
rating for the service-connected partial subluxation of the 
right sternoclavicular joint with traumatic arthritis, 
evaluated as 20 percent disabling prior to April 14, 2005, 
and as 40 percent disabling since that date, is being denied 
in this decision, the claim for entitlement to an increased 
rating on an extraschedular basis for this condition is being 
remanded for further development.  If the additional 
development conducted on remand ultimately results in the 
assignment of an extraschedular rating, the assignment of 
such a rating would be inextricably intertwined with the 
effective date issue.  Accordingly, further consideration of 
this issue must be deferred at this time.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:

1.  Obtain and associate with the claims 
file the veteran's VA chapter 31 
vocational rehabilitation folder.  

2.  After obtaining any required releases, 
contact the veteran's employer in order to 
obtain employee leave records dating from 
February 1999 (one year prior to date of 
claim for increased rating for the right 
shoulder condition) to the present.  

3.  Obtain and associate with the claims 
file all records of treatment received for 
the left and right shoulders, as well as 
for hypertension, low back, neck, and 
carpal tunnel conditions, from the Dallas 
and Shreveport VA Medical Centers (VAMCs) 
from May 2006 to the present.  

4.  Following the completion of the above 
actions, schedule the veteran for a Social 
and Industrial Survey with respect to his 
service-connected right shoulder 
condition.  

5.  The AOJ should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination to determine the nature and 
extent of his service-connected bilateral 
carpal tunnel syndrome.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted.  All 
pertinent carpal tunnel pathology, which 
is found on examination, should be noted 
in the report of the evaluation.  

In particular, the examiner should 
describe the presence (including degree of 
severity), or absence, of incomplete or 
complete paralysis of the left and right 
median nerve.  Additionally, the EMG/NCV 
studies that were recommended by the April 
2005 VA examiner should be completed.  A 
complete rationale should be provided for 
all opinions expressed.  

6.  The AOJ should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination to determine the nature, 
extent, and etiology of his hypertension.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.  

All pertinent hypertensive pathology, 
which is found on examination, should be 
noted in the report of the evaluation.  
Further, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not, i.e., a 50 percent 
probability or greater, that the veteran's 
diagnosed hypertension is related to an 
event, injury or disease in service, 
including in particular the in-service 
episodes of elevated blood pressure 
readings of 140/90 in December 1977, 
130/90 in July 1978, and 122/88 at the 
February 1979 separation examination.  
Also, the examiner should express an 
opinion as to whether it is at least as 
likely as not that the veteran's 
hypertension is caused or aggravated by 
the service-connected partial subluxation 
of the right sternoclavicular joint with 
traumatic arthritis, including any 
medications being taken for this 
condition.  A complete rationale should be 
provided for all opinions expressed.  

7.  Finally, the AOJ should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine the 
nature, extent, and etiology of his left 
shoulder, lumbar spine, and cervical spine 
disabilities.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests, including X-rays, if any, 
should be conducted.  All pertinent left 
shoulder, low back, and neck pathology, 
which is found on examination, should be 
noted in the report of the evaluation.  

Further, the examiner should express an 
opinion as to whether it is at least as 
likely as not, i.e., a 50 percent 
probability or greater, that the veteran's 
low back and neck disabilities are related 
to an event, injury, or disease in 
service, including in particular the 
in-service episode of complaints of 
recurrent back pain in February 1979, as 
well as the in-service injury to the right 
shoulder in May 1978.  In addition, the 
examiner should express an opinion as to 
whether the veteran's left shoulder, 
lumbar spine, and cervical spine disorders 
are being caused or aggravated by the 
service-connected partial subluxation of 
the right sternoclavicular joint with 
traumatic arthritis.  A complete rationale 
should be provided for all opinions 
expressed.  

8.  Following the completion of the above 
development, the AOJ should re-adjudicate 
the issues remaining on appeal.  Re-
adjudication of the veteran's secondary 
service connection claims should include 
consideration, as applicable, of the 
revised provisions of 38 C.F.R. § 3.310, 
which became effective on October 10, 
2006.  If the decisions remain in any way 
adverse to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues remaining on 
appeal as well as a summary of the 
evidence of record.  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  A veteran has the right to submit additional evidence 
and argument on matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


